DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to Specification and Figure
Applicant has explained that the amendment to the specification and to Figure 1 (of 4/14/2022) are supported by the original disclosure, as explained on page 9 of applicant’s response of 4/14/2022. As such, the amendment to the specification and corresponding amendment to Figure 1, to show the claimed feature for greater clarity, is being entered. Also, in view of the above, the 35 USC 112 rejections are hereby withdrawn.

Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, of 12/28/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 (and similar limitations of base claim 13) that requires “the first device region” is such that it “is isolated from adjacent device regions by at least one isolating well region” (see lines 2-4 of claim 1) in conjunction with “a first plurality of edge cells” are “outside the at least one isolating well region" (see lines 8-10 of claim 1) and “a first signal line antenna diode connecting the first signal line to the substrate” (see last line of claim 1). Also see applicant’s arguments (see REMARKS of 5/5/2021), especially page 9, 2nd last paragraph to page 10, 2nd paragraph, which show support for the amendments to claims 1 and 13, and also applicant’s arguments on page 10, especially 3rd paragraph, which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892